DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021, 02/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/007017 (Zhao) in view of WO 2016/181642 (AIDA).
Regarding claim 1, Zhang teaches a submarine branching unit (Fig. 2 shows a branching unit 200), comprising: 
a switching circuit (Fig. 2 shows switching module 31) configured to switch a plurality of power feeding paths formed between first to third power receiving ports (Fig. 2 shows switching module 31 of the branching unit 200 configured to switch a plurality of power feeding paths formed between power receiving ports A, B, C) [Page 8 lines 24-31 – Page 9 lines 1-6]; 

 a connection circuit configured to connect the control circuit between the third power receiving port and a sea earth (Fig. 2 shows that connection circuit ie. power supply module 32 which ensures the control module 9 is connected to be between the third power receiving port ie. C port and a sea earth; Fig. 5 (a) shows Aport and Bport connected and Cport and SE connected) [Page 9 lines 16-22; Page 14 lines 5-21]. 
However, Zhao does not teach when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches control circuit connected between the third power receiving port and a sea earth when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port (constant power is maintained to the ROADM 520 ie. control circuit so when power feeding is not performed from A station ie. first power receiving port and B station ie. second power receiving port then it can be performed from the C station which also sends power to sea earth 800 as shown in Fig. 11) [0046, 0049-0052].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to connect the control circuit in between the third power receiving port and the sea earth when the power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port in order to ensure continuous uninterrupted power supply to the control circuit. 

Regarding claim 2, Zhao and Aida teaches submarine branching unit according to claim 1, 
However, Zhao does not explicitly teach wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port (Fig. 3 and Fig. 11 shows the sea branching device 510 comprising A station 200 and B station 300 which is different from C station 400 wherein power feeding path formed between first power receiving port ie. A station and second power receiving port ie. B station).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention since it is a conventional technique in the art to arrange the different ports to different terminal stations that a person skilled in the art can make as a design choice, since applicant has not disclosed that having different terminal stations for the power receiving ports solves any stated problem or is for any particular purpose. 

Regarding claim 3, Zhao and Aida teaches submarine branching unit according to claim 2.
However, Zhao does not explicitly teach further comprising detection a detection circuit configured to detect a power feeding state to the power feeding path formed between the first power receiving port and the second power receiving port, wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on an output of the detection circuit.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a detection circuit to detect whether power is being fed to the control module through the first power receiving port ie. A station and second power receiving port ie. B station the control module sends switching signals accordingly to ensure continuous power supply to the control module. 


Regarding claim 4, Zhao teaches wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on a control signal received from any of the terminal stations (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22]. 



Regarding claim 6, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8].

Regarding claim 7, Zhao teaches communication system [Page 9 lines 32-35 to Page 10 lines 1-4], comprising:
 a terminal station including a power feeding device (each of the ports A-C supply power thereby acting as a power feeding device) [Page 14 lines 5-10]; and
 the submarine branching unit according to claim 6, wherein the terminal station is capable of feeding power to the submarine branching unit (each of the ports is capable of feeding power to the branching unit 200) [Page 14 lines 5-25].


 a control circuit to receive power feeding from a power feeding path formed between the first power receiving port and the second power receiving port, and controlling switching of the plurality of power feeding paths (first power receiving port ie. A port and second power receiving port ie. B port sends power to control module 9) [Page 14 lines 10-20]; and
 causing the control circuit to receive power feeding from a power feeding path formed between the third power receiving port and a sea earth, and controlling switching of the plurality of power feeding paths (Fig. 2 shows that connection circuit ie. power supply module 32 which ensures the control module 9 is connected to be between the third power receiving port ie. C port and a sea earth; Fig. 5 (a) shows Aport and Bport connected and Cport and SE connected) [Page 9 lines 16-22; Page 14 lines 5-21].
However, Zhao does not teach when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches control circuit connected between the third power receiving port and a sea earth when power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port (constant power is maintained to the ROADM 520 ie. control circuit so when power feeding is not performed from A station ie. first power receiving port and B station ie. second power receiving port then it can 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to connect the control circuit in between the third power receiving port and the sea earth when the power is not fed to the control circuit from a power feeding path formed between the first power receiving port and the second power receiving port in order to ensure continuous uninterrupted power supply to the control circuit. 

Regarding claim 9, Zhao and Aida teaches submarine branching method according to claim 8.
However, Zhao does not explicitly teach wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port.
	However, Aida teaches wherein the third power receiving port is connected to a terminal station different from a terminal station connected to a power feeding path formed between the first power receiving port and the second power receiving port (Fig. 3 and Fig. 11 shows the sea branching device 510 comprising A station 200 and B station 300 which is different from C station 400 wherein power feeding path formed between first power receiving port ie. A station and second power receiving port ie. B station).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention since it is a conventional technique in the art to arrange the different ports to different terminal stations that a person skilled in the art can make as a design choice, since applicant has not disclosed that having different terminal stations for the power receiving ports solves any stated problem or is for any particular purpose. 


Regarding claim 10, Zhao teaches further comprising connecting the control circuit between the third power receiving port and the sea earth by a connection circuit, based on a power feeding state to a power feeding path formed between the first power receiving port and the second power receiving port (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22]. 
.

Regarding claim 11, Zhao teaches, further comprising connecting the control circuit between the third power receiving port and the sea earth by the connection circuit, based on a control signal received from any of the terminal stations (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22]. 


Regarding claim 12 Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls 


Regarding claim 13, Zhao teaches wherein the connection circuit connects the control circuit between the third power receiving port and the sea earth, based on a control signal received from any of the terminal stations (power supply module 32 ie. connection circuit connects the control module 9 ie. control circuit between the C port ie. third power receiving port and the sea earth based on control signal received from A port and B port connection status) [Page 9 lines 19-22]. 
.

Regarding claim 14, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the 


Regarding claim 15, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the connection circuit, between the third power receiving port and the sea earth (when C port ie. third power receiving port is connected to SE, the control module 9 ie. control circuit controls the switching circuit 31 to switch to a path to connect A port to B port that does not pass through power supply module 32 as shown in the switching configuration of Fig. 6 (a)) [Page 14-Page 15].

Regarding claim 16, Zhao teaches wherein, after the connection circuit connects the control circuit between the third power receiving port and the sea earth (as shown in Fig. 5 (a) port A is connected to port B and port C ie. third power receiving port is connected to sea earth it is done when power supply module 32 ie. connection circuit connects the control circuit between the C port ie. third power receiving port and the SE) [Page 14 lines 5-25], the control circuit controls the switching circuit in such a way as to switch to a path that does not pass through the 

Regarding claim 17, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8].

Regarding claim 18, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8].

Regarding claim 19, Zhao teaches further comprising a function of branching and outputting an input optical signal [Page 10 lines 14-19, Page 17 lines 5-8].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836